      Case: 4:21-cv-00056-DMB-JMV Doc #: 7 Filed: 05/07/21 1 of 1 PageID #: 106


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


MYRA FOSTER
On Behalf of Her Mother, Louise Foster                                                       PLAINTIFF

VS.                                                   CIVIL NO. 4:21CV00056-DMB-JMV

CLEVELAND NURSING AND
REHABILITATION CENTER, LLC,
ET AL.                                                                                   DEFENDANTS

                           ORDER STAYING CERTAIN PROCEEDINGS


        This case is before the Court pursuant to L.U.CIV.R. 16(b)(3)(B). Rule 16(b)(3)(B) provides:

        [f]iling a motion to compel arbitration, or a motion asserting an immunity defense or
        jurisdictional defense stays the attorney conference and disclosure requirements and all
        discovery, pending the court’s ruling on the motion, including any appeal. Whether to
        permit discovery on issues related to the motion and whether to permit any portion of the
        case to proceed pending resolution of the motion are decisions committed to the discretion
        of the court, upon a motion by any party seeking relief.

        On May 6, 2021, Defendants filed a motion [4] to dismiss based in part on an immunity

defense. Accordingly, all proceedings enumerated in Rule 16(b)(3)(B) are STAYED, pending a

ruling on the immunity motion. If a party desires that any stayed matter proceed, it must file a

motion requesting same within fourteen (14) days of the date of this order.

        SO ORDERED this 7th day of May, 2021.


                                                          /s/ Jane M. Virden
                                                          U.S. Magistrate Judge
